DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 11.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 05/15/2020 and 10/29/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 11-17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over BAINS (US 20150317096 A1) in view of SUNAGA (US 20100061156 A1).

Re: Independent Claim 1, BAINS discloses a dynamic random access memory (DRAM) device (BAINS Figs. 1, 6 and ¶ [0019]) operating in synchronization with a clock (BAINS Fig. 4 and ¶ [0038] disclose command synchronization), the DRAM device comprising:
a memory cell array (BAINS Figs. 1, 2, 6 and ¶¶ [0019], [0020], [0021], Memory resources); and
a control logic configured to receive an active command (BAINS Fig. 1: Memory controller 140) 
BAINS is silent regarding:
which is split into a first portion and a second portion, the active command including a bank address and a row address for activating a word line corresponding to the bank address and the row address, and the control logic further configured to receive a CAS command during between the first portion and the second portion of the active command, wherein:
the row address includes first row address bits and second row address bits, the first portion of the active command includes the first row address bits, and
the second portion of the active command includes the second row address bits.
SUNAGA discloses:
which is split into a first portion and a second portion (SUNAGA Fig. 9), the active command including a bank address and a row address for activating a word line corresponding to the bank address and the row address, and the control logic further configured to receive a CAS command during between the first portion and the second portion of the active command (SUNAGA Fig. 6: A mixture of commands CMD-W1, CMD-R2 or CMD-W2, CMD-R3), wherein:
the row address includes first row address bits and second row address bits, the first portion of the active command includes the first row address bits (SUNAGA Fig. 2 and ¶ [0043] and Fig. 9: to CMD-W2 is received 3 clocks after CMD-W1), and
the second portion of the active command includes the second row address bits (SUNAGA Fig. 6: A mixture of commands CMD-W1, CMD-R2 or CMD-W2, CMD-R3).
BAINS and SUNAGA disclose memory storage systems and associated operation methods. SUNAGA discloses low lever details of a memory controller and operation modes to reduce data transfer latencies. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the latency improvement teaching of SUNAGA and modify the controller of BAINS for the purpose of improving cycle time in the memory device (SUNAGA ¶ [0002], “…improving a cycle time in a memory and a data rate in a data input/output (I/O)…”).

Re: Independent Claim 11, BAINS discloses a memory controller (BAINS Fig. 1: Memory controller 140) for controlling a dynamic random access memory (DRAM) device (BAINS Figs. 1, 2, 4, 6 and ¶¶ [0023], [0038]: 110, 200 and 630) in synchronization with a clock, the memory controller comprising:
a control logic (BAINS Fig. 1: Command Logic 135);
a transmitter configured to transmit the active command and the CAS command in synchronization with the clock (BAINS Fig. 4 and ¶ [0038] disclose command synchronization),
BAINS is silent regarding:
the control logic configured to generate an active command which is split into a first portion and a second portion, 
the active command including a bank address and a row address for activating a word line of the DRAM device corresponding to the bank address and the row address, and the control logic further configured to generate a CAS command during between the first portion and the second portion of the active command; and
wherein:
the row address includes first row address bits and second row address bits, the first portion of the active command includes the first row address bits, and
the second portion of the active command includes the second row address bits.
SUNAGA discloses:
the control logic configured to generate an active command which is split into a first portion and a second portion (SUNAGA Fig. 9), 
the active command including a bank address and a row address for activating a word line of the DRAM device corresponding to the bank address and the row address, and the control logic further configured to generate a CAS command during between the first portion and the second portion of the active command (SUNAGA Fig. 6: A mixture of commands CMD-W1, CMD-R2 or CMD-W2, CMD-R3); and
wherein:
the row address includes first row address bits and second row address bits, the first portion of the active command includes the first row address bits (SUNAGA Fig. 2 and ¶ [0043] and Fig. 9: to CMD-W2 is received 3 clocks after CMD-W1), and
the second portion of the active command includes the second row address bits (SUNAGA Fig. 6: A mixture of commands CMD-W1, CMD-R2 or CMD-W2, CMD-R3).
BAINS and SUNAGA disclose memory storage systems and associated operation methods. SUNAGA discloses low lever details of a memory controller and operation modes to reduce data transfer latencies. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the latency improvement teaching of SUNAGA and modify the controller of BAINS for the purpose of improving cycle time in the memory device (SUNAGA ¶ [0002], “…improving a cycle time in a memory and a data rate in a data input/output (I/O)…”).

Re: Claims 2 and 12, BAINS and SUNAGA discloses all the limitations of claims 1 and 11 on which these claims depend. They further disclose:
wherein the bank address is included only in the first portion of the active command (BAINS Fig. 1 and ¶ [0021]).

Re: Claims 3 and 13, BAINS and SUNAGA discloses all the limitations of claims 1 and 11 on which these claims depend. They further disclose:
 wherein the second command is a read command or a write command (BAINS Fig. 5D ACT followed by CAS).

Re: Claims 4 and 14, BAINS and SUNAGA discloses all the limitations of claims 3 and 13 on which these claims depend. They further disclose:
wherein the CAS command includes a column address (BAINS Fig. 5D ACT followed by CAS).

Re: Claims 5 and 15, BAINS and SUNAGA discloses all the limitations of claims 5 and 14 on which these claims depend. They further disclose:
wherein the control logic is further configured to receive the active command during 2*N clock cycles (SUNAGA Fig. 6: ATC-W1, ATC-R2 or ATC-W2, ATC-R3), the N being an integer and 2*N clock cycles indicating doubled N clock cycles, and to receive the CAS command during N clock cycles (SUNAGA Fig. 6: A mixture of commands CMD-W1, CMD-R2 or CMD-W2, CMD-R3).

Re: Claims 6 and 16, BAINS and SUNAGA discloses all the limitations of claims 5 and 15 on which these claims depend. They further disclose:
wherein tCCD (a CAS command to CAS command delay) is 2*N clock cycles where the tCCD is a minimally required delay between two consecutive CAS commands (SUNAGA Fig. 6: CMD-W1 to CMD-R2 is 2 clocks).

Re: Claims 7 and 17, BAINS and SUNAGA discloses all the limitations of claims 6 and 16 on which this claims depend. They further disclose:
wherein the tCCD is equal to a number of clock cycles required to receive the active command (e.g. BAINS Fig. 5D: tRCD, tRCD1 and ¶ [0052])


Allowable Subject Matter
Claim(s) 8-10 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claims 8 and 18, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the active command is received through seven command-address signals which are CAO to CA6.

Re: Claims 9 and 19, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the first three command-address signals received at a rising edge of the clock while a chip selection signal being logic level high indicates whether the active command is being received.

Re: Claims 10 and 20, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the first three command-address signals are CAO to CA2 among the seven command-address signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov